108 F.3d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William Arnoldo MOLINA-MORALES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70853.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1997.*Decided March 11, 1997.

Before:  FARRIS, KOZINSKI and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Petitioner, who was not politically active in his home country, failed to present any evidence that he was persecuted on account of his political beliefs--actual or imputed.  At most, he presented evidence proving the "existence of a generalized 'political' motive underlying the guerrillas' forced recruitment" of him which is inadequate to establish fear of prosecution on account of political opinion.  INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992).


3
DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3